Argued April 11, 1923.
This is an appeal from a judgment of the common pleas affirming, upon certiorari, the judgment of an alderman in an action of assumpsit. The cause of action was within the jurisdiction conferred on aldermen and justices of the peace by the Act of 1810, as amended by the Act of 1879, P.L. 194. We have no jurisdiction to review the judgment of the common pleas. The 22d section of the Act of March 20, 1810, 5 Sm. L. 161, expressly provides that "the judgment of the court of common pleas shall be final on all proceedings removed as aforesaid, (by certiorari) by the said court, and no writ of error shall issue thereon": Crumley v. Crescent Coal Co., 13 Pa. Super. 231; Home Protective Association v. Reese, 47 Pa. Super. 452; Miller v. Metropolitan Life Insurance Co., 58 Pa. Super. 464. This is true although the record discloses that the justice of the peace had no jurisdiction: Huntingdon  Broadtop Mountain Railroad v. Fluke, 32 Pa. Super. 126. But, if we were to consider the case as properly before us, the single proposition on which this appeal is grounded is that the alderman who heard the case was ineligible to hold that office and any judgment which he rendered was void, because he had not resided in the ward in which he was acting as such official for one year next preceding his election to such office, as required by article V, section 11, of the Constitution. It is sufficient to say that the alderman was acting under and by virtue of an election by the people and a commission in regular form issued to him by the Governor of the Commonwealth. He was *Page 591 
a de facto officer and, as against all parties but the Commonwealth, was an officer de jure. His right to the office cannot be questioned in any other form than by quo warranto at the suit of the Commonwealth. His powers cannot be inquired into collaterally: Clark v. Com., 29 Pa. 129; Coyle v. Com., 104 Pa. 117.
The appeal is quashed at the costs of appellant.